          Case 1:18-cv-00043-JB-LF Document 58 Filed 09/21/20 Page 1 of 2
Appellate Case: 19-2039 Document: 010110409922 Date Filed: 09/21/2020 Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
  Christopher M. Wolpert                                                     Jane K. Castro
  Clerk of Court                     September 21, 2020                  Chief Deputy Clerk




  Mr. Mitchell R. Elfers
  United States District Court for the District of New Mexico
  Office of the Clerk
  333 Lomas N.W.
  Albuquerque, NM 87102

  RE:       19-2039, Quintana, et al v. Santa Fe County Board of Comm., et al
            Dist/Ag docket: 1:18-CV-00043-JB-LF

 Dear Clerk:

 Pursuant to Federal Rule of Appellate Procedure 41, the Tenth Circuit's mandate in the
 above-referenced appeal issued today. The court's August 28, 2020 judgment takes effect
 this date.

 Please contact this office if you have questions.

                                               Sincerely,



                                               Christopher M. Wolpert
                                               Clerk of the Court



  cc:       Christa M. Hazlett
            Mark E. Komer
            Alicia C. Lopez
            Carolyn M. Nichols
            David Michael Shapiro
            Alisa Wigley-Delara



  CMW/jjh
          Case 1:18-cv-00043-JB-LF Document 58 Filed 09/21/20 Page 2 of 2
Appellate Case: 19-2039 Document: 010110409922 Date Filed: 09/21/2020 Page: 2




                                      2
